Case: 12-10937       Document: 00512435552         Page: 1     Date Filed: 11/08/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 8, 2013
                                     No. 12-10937
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DANNY RAY BARRETT, also known as Daniel Barrett,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:11-CV-1789


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       In 2009, Danny Ray Barrett, federal prisoner # 37245-177, was convicted
of one count of access device fraud and one count of wire fraud and was ordered
to pay restitution in the amount of $433,084.42. Because Barrett failed to satisfy
fully the restitution amount, the Government filed a petition seeking to foreclose
its restitution lien on Barrett’s real property located at 13715 Preston Road,
Building 2, Unit 180, Dallas, Texas (Preston Road). The district court granted
the Government’s motion for summary judgment on the basis that there were no

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10937     Document: 00512435552      Page: 2    Date Filed: 11/08/2013

                                  No. 12-10937

genuine issues of material fact as to whether the Government was entitled to
foreclose its lien and to sell Preston Road to satisfy Barrett’s unpaid restitution
judgment.
      After Barrett timely appealed from the final judgment, the district court
certified that the appeal had not been taken in good faith and denied his request
for leave to proceed in forma pauperis (IFP) on appeal. Barrett now has moved
in this court for leave to proceed IFP on appeal. His IFP motion is construed as
a challenge of the district court’s certification decision. See Baugh v. Taylor, 117
F.3d 197, 202 (5th Cir. 1997).
      Barrett argues that the district court erred in concluding that there were
no genuine issues of material fact with respect to whether the Government was
entitled to foreclose its restitution lien. He contends that Preston Road was not
identified as real property subject to seizure in the plea agreement pursuant to
which he pleaded guilty. Barrett also asserts that he made considerable efforts
to satisfy the restitution order and that he has experienced significant economic
and personal hardships.
      He has not identified any basis upon which Preston Road was not subject
to foreclosure pursuant to the Government’s valid restitution lien, and his
instant appellate arguments are inapposite or irrelevant. Accordingly, Barrett
has failed to identify a nonfrivolous issue for appeal, and his motion to proceed
IFP is DENIED. See id. This appeal is DISMISSED AS FRIVOLOUS. See id.
at 202 n.24; 5TH CIR. R. 42.2.




                                         2